EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1. (Cancelled)
2. (Cancelled)
3. (Cancelled)
4. (Cancelled)
5. (Cancelled)
6. (Cancelled)
7. (Cancelled)
8. (Cancelled)
9. (Cancelled)
10. (Cancelled)

DETAILED ACTION
This action is in response to the reply and request for continuing examination received April 8, 2021 and May 19, 2021. After consideration of applicant's amendments and/or remarks:
Applicant amends claims 11-13, 15, and 17-19.
Examiner cancels non-elected (withdrawn) claims 1-10 by Examiner's Amendment.
Examiner withdraws claim objections and rejections under 35 USC § 103 and § 112.
Claims 11-20 are allowed.
The application is subject to terminal disclaimer filed 10/26/2020.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Applicant's remarks on pages 8-9 of the last amendment (filed April 8, 2021) clarified the intended meaning of the claim's recitation of a plurality directives comprising qualified descriptions and derived descriptions, "wherein the plurality of directives include a plurality of qualified descriptions incorporating a plurality of relationships of the constituent parts, and at least one of the qualified descriptions has a description modifier modifying the qualified description, the description modifier to be contextually interpreted based at least in part on the qualified description the description modifier modifies," and "wherein the plurality of directive further includes a plurality of derived descriptions characterizing the constituent parts, each derived description incorporating a derived qualification that involves application of one or more measurement engines to an electronic document with constituent parts being considered, to obtain measured information for the constituent parts of the electronic document being considered, the measured information being different from parsed information obtained by a parser parsing a parse tree of the electronic document being considered," so as to exclude user modifiable adaptive layout templates like those taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        June 5, 2021